Citation Nr: 1128757	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from June 15, 2007 through September 23, 2010.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from September 24, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in relevant part, granted service connection for PTSD and assigned a 30 percent disability rating, effective June 15, 2007.  

In August 2010, the Board remanded the case for further evidentiary development.  In a May 2011 rating decision, the RO granted an initial 70 percent rating for PTSD, effective September 24, 2010 and in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), considered and denied entitlement to a total disability rating based on individual unemployability due to service-connected disability.  Since a staged rating has been awarded, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  From June 15, 2007 through April 9, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in reliability and productivity.  

2.  From April 10, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, including work and family relations due to suicidal ideation, impaired impulse control, and depression; total occupational and social impairment has not been demonstrated.  


CONCLUSIONS OF LAW

1.  From June 15, 2007 through April 9, 2009, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From April 10, 2009, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2007 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was advised of how disability ratings and effective dates are assigned.  The Veteran's appeal of the initial rating assigned for PTSD is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The November 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez- Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, November 2007 and September 2010 VA examination reports, lay statements, and the Veteran's statements.

The Board notes that the November 2007 and September 2010 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  As noted in the Introduction above, and as has already been done in this case, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson, supra.  

For the periods at issue in this decision, the Veteran's PTSD has been rated 30 percent and 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  ).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in the DSM-IV].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2010).  

The Board finds that the medical evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD from June 15, 2007 through April 9, 2009.  As noted above, a GAF score of between 51 and 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF score reported on VA examination in November 2007 is 58.  Moreover, the Veteran was found to be generally functioning well during this time period with symptoms compatible with a 30 percent rating, such as sleep impairment, nightmares, depressed mood, anxiety, and mildly impaired attention and concentration.  The November 2007 VA examination report noted that the Veteran exhibited good hygiene and grooming, demonstrated logical, fluent, and goal-directed speech, and was negative for unusual, ritualistic or compulsive behaviors.  Thinking and judgment were not impaired.  Additionally, he was able to take care of his home and navigate the requirements of obtaining a pension from the Railroad Retirement Board after having maintained steady employment for more than 30 years.  It was also noted that he was not currently taking any medications for his psychiatric impairment, and there were no suicidal or homicidal thoughts present.  The examiner observed that the Veteran's retirement was for physical health concerns and not related to his PTSD.  VA outpatient and Vet Center treatment reports dated during this time frame report a similar level of complaints and symptoms.  Consequently, the Board concludes that the evidence does not demonstrate criteria compatible with a 50 percent or higher rating for PTSD for this time period.  

In a VA progress note dated April 10, 2009 as well as at the September 2010 VA examination, the Veteran reported increased symptoms, including significant marital troubles that resulted in a separation and weekly suicidal thoughts.  Additionally, at the September 2010 VA examination, the Veteran described increased intrusive thoughts, increased violence and angry outbursts, and limited social interactions.  He also had no relationship with his only daughter.  His GAF score was reported to be 51.  Based on this evidence the Board finds that the criteria for a 70 percent rating for PTSD were met as of April 10, 2009, i.e., his symptoms comport with a finding of social and occupational impairment with deficiencies in most areas, including work and family relations due to depression, impaired impulse control, suicidal ideation, and an inability to maintain effective relationships.  The September 2010 VA examination report noted that the Veteran did not exhibit symptoms compatible with total occupational and social impairment to warrant a 100 percent rating.  In fact, none of the treatment records contained in the file document symptoms of this magnitude.  For example, there has been no report of gross impairment of thought processes or communication, persistent hallucinations or delusions, a persistent danger of hurting himself or others, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  Moreover, although he was hospitalized for his psychiatric disability in February 2010, it was only for a seven day period, for which he would not even qualify for a temporary total rating pursuant to 38 C.F.R. § 4.29 (2010).  Finally, although his Vet Center counselor noted in a September 2010 note that the Veteran was unemployable due to PTSD, he did not document symptoms compatible with a finding of total occupational and social impairment as required for a total schedular rating for PTSD as discussed above.  Consequently, the Board finds that a rating in excess of 70 percent may not be assigned at any time during the rating period.  



ORDER

An initial rating in excess of 30 percent for PTSD from June 15, 2007 through April 9, 2009 is denied.

An initial rating of 70 percent for PTSD is granted from April 10, 2009, subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).  In determining whether the veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2010).  

As noted above, the September 2010 VA examination report noted that the Veteran's PTSD did not result in total occupational and social impairment; however, in a September 2010 note, the Veteran's Vet Center counselor concluded that the Veteran was unemployable due to his PTSD.  The record indicates that the Veteran retired from the railroad after 30 years of successful employment.  Moreover, upon VA examination in November 2007, it was noted that the Veteran was medically retired due to physical problems, not mental problems.  In light of the conflicting evidence in the file, the Board finds that additional development is needed before the issue is adjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue VCAA notice relative to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  Afford an appropriate period for response.  

2.  Contact the Veteran and request that he identify all providers of medical treatment and/or evaluation of his service-connected PTSD since 2009.  Afford an appropriate period for response.  Thereafter, obtain all identified medical reports, not already of record, including VA treatment reports from September 2010 to the present and any progress notes from the Vet Center and Dennis Coates, LPC.  Any authorization necessary to obtain any such records should be requested from the Veteran.  

3.  Contact the Veteran and request that he identify or submit all records pertaining to his retirement from the railroad, including all medical reports upon which a decision by the retirement board was made.  

4.  After completion of the above, the Veteran should be afforded a VA examination to determine whether he is precluded from substantially gainful employment due to his sole service-connected disability, PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner is asked to state whether it is at least as likely as not that the Veteran's PTSD alone precludes him from obtaining or maintaining substantially gainful employment.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance.  

5.  Thereafter, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period for response.  Thereafter, the case should be returned to the Board for appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


